DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 05/18/2021 is acknowledged.
Claims 1-11 have been canceled.  Claims 12-22 have been added. Overall, claims 12-22 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “battery pack”, “battery-operated motor vehicle”  and “a drive of the motor vehicle” recited in claims 12 and 20-22,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device” recited in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear how the electric coolant pump (1) cools the battery packs of a drive of the motor vehicle.  How the air/liquid moves the electric coolant pump (1) for cooling the battery packs and where the location of the battery packs with respect to the electric coolant pump in the battery powered motor vehicle is.  Accordingly, the specification and drawings must be amended in response to this office action to clarify how to make and use the machine. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 - These claims are indefinite as to their scope because there is an inconsistency between the language in the preambles and the body of the claims.  That is, in claim 12, for example, the preamble recites an “to cool battery packs of a battery powered motor vehicle”, yet the body of the claim makes several references to the connection of the battery packs of a battery powered motor vehicle to the electric coolant pump having an electric motor (11) with a shaft (10), a screw spindle pump (1) with a drive spindle (4) connected to the shaft of the electric motor. Therefore, it is not clear if applicant intended to claim the subcombination of the battery packs or the combination of the electric coolant pump and the battery packs of a battery powered motor vehicle.  Applicant is required to clarify whether the claims are intended to be drawn to the subcombination or the combination, and amend the claims to be consistent with the intent.  If applicant intended to claim only the subcombination, then all recitations to the combination must be deleted.  In the art rejections which follow, the claims are considered to be combination claims since they include recitations drawn to the combination.
	- Regarding claims 20-22 are indefinite because insufficient structure or structural relationships are recited to support the statements that “A battery pack of a battery-operated motor vehicle comprising at least one cooling device to cool the battery pack, the cooling device including the electric coolant pump (1)” and “the electric coolant pump (1) is included in a battery-powered motor vehicle to cool battery packs of a drive of the motor vehicle”. In other words, it is unclear how the electric coolant pump cools the battery packs of a drive of the motor vehicle since the electric coolant pump only has an electric motor (11) with a shaft (10), a screw spindle pump (1) with a drive spindle (4) connected to the shaft of the electric motor (see claim 12). Therefore, the applicants are required to clarify or to revise the claimed features.	
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 12-22 will be examined as best understood by the examiner.

Claim Objections    
7.	Claims 12 and 20-22 are objected to in that, the claimed “battery pack” “battery-operated motor vehicle” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (U.S. Patent Application Publication Number 2013/0236334A1).
	Regarding claim 12, as shown in Figs. 3-5, Tang discloses an electric coolant pump 4, 4’ to cool battery packs of a battery- powered motor vehicle, the electric coolant pump 4, 4’ comprising: an electric motor 401 with a shaft (not numbered; however, clearly seen in Fig. 4); and a screw spindle pump 402, 403 with a drive spindle 402 and at least one secondary spindle 403; wherein the drive spindle is non-rotatably connected to the shaft of the electric motor 401 (see Figs. 3-4).     
	Additionally, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, clearly the claims of record do not reply on the introductory clause for completeness. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975).
	Regarding claim 14, Tang discloses wherein the electric motor 401 is in a motor housing; the screw spindle pump 402, 403 is in a pump housing (see Figs. 3-4); the motor housing is connected to the pump housing; and the shaft of the electric motor is sealed by a seal 411 against liquid penetrating from the pump housing.     
	 Regarding claim 16, Tang discloses the seal 411 is in the motor housing (see Fig. 4).     
	Regarding claim 17, Tang discloses further comprising a single secondary spindle 403 (see Figs. 3-4).     
	Regarding claim 18, Tang discloses wherein the electric motor 401 is an internal rotor motor and includes a rotor (not numbered; however, clearly shown in Figs. 3-4) and a stator (not numbered; however, clearly shown in Figs. 3-4).     	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Hoshi et al. (Hoshi) (U.S. Patent Number 6,315,535).
	Tang discloses the invention as recited above; however, Tang fails to disclose the electric motor being a dry rotor motor.
As shown in Figs. 1-5, Hoshi teaches wherein the electric motor 5 is a dry rotor motor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the electric motor being a dry rotor motor, as taught by Hoshi in the Tang apparatus, since the use thereof would have been used in a semiconductor producing apparatus or provided the motor housing being separated/sealed from the pump housing.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Van Praet (U.S. Patent Application Publication Number 2018/0266561A1).
	Regarding claim 15, Tang discloses the invention as recited above; however, Tang fails to disclose wherein the seal includes a lip seal and a sealing washer.     
	As shown in Fig. 2, Van Praet teaches wherein the seal includes a lip seal 15, 26 and a sealing washer 23. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the seal including a lip seal and a sealing washer, as taught by Van Praet in the Tang apparatus, since the use thereof would have prevented the leakage between the pump housing and the motor housing.
11. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Muller et al. (Muller) (U.S. Patent Application Publication Number 2015/0098853A1).
	Regarding claim 19, Tang discloses the invention as recited above; however, Tang fails to disclose wherein the stator including electromagnets and the rotor including permanent magnets.    
	Muller teaches that wherein the stator including electromagnets and the rotor including permanent magnets (see page 1, para. [0004] and para. [0010]).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the stator including electromagnets and the rotor including permanent magnets, as taught by Muller in the Tang apparatus, since the use thereof would have provided the motor with the high power.
	Official notice is taken that it is well known that the electric motor having the stator including electromagnets and the rotor including permanent magnets.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to . 
12.	 Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al. (Lombardo) (U.S. Patent Application Publication Number 2014/0216689A1) in view of Tang.
	Regarding claim 20, as shown in Figs. 1A-1B, Lombardo discloses a battery pack 108 (see page 1, para. [0004] and page 2, para [0024]) of a battery-operated motor vehicle 101 comprising at least one cooling device 103 to cool the battery pack; a battery-powered motor vehicle 101 comprising the battery pack according to claim 20 (claim 21); the electric coolant pump 103 is included in a battery-powered motor vehicle 21 to cool battery packs of a drive of the motor vehicle 101 (claim 22).  However, Lombardo fails to disclose the cooling device including the electric coolant pump according to claim 12.
	Regarding claim 20, Tang teaches an electric coolant pump 4, 4’ comprising an electric motor 401 with a shaft (not numbered; however, clearly seen in Fig. 4); and a screw spindle pump 402, 403 with a drive spindle 402 and at least one secondary spindle 403; wherein the drive spindle is non-rotatably connected to the shaft of the electric motor 401 (see Figs. 3-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric coolant pump of Lombardo with the electric coolant pump of Tang as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
The results are predictable as provided the good reliability and improved the cooling efficiency.	

Prior Art
13.	The IDS (PTO-1449) filed on  June 16, 2021 and May 18, 2021 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Nuss et al. (U.S. Patent Application Publication Number 2015/0369241A1) and Dunn et al. (U.S. Patent Application Publication Number 2016/0339760A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746